DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 1, 2022 is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-8, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps (U.S. Pat. App. Pub. No. 2018/0332118, hereinafter Phipps) in view of Sharifi (U.S. Pat. App. Pub. No. 2017/0084277, hereinafter Sharifi) and Van Kommer (U.S. Pat. App. Pub. No. 2007/0124134, hereinafter Van Kommer).

Regarding claim 1, Phipps discloses A method implemented by one or more processors, the method comprising (methods described with reference to “process 800 for synchronizing multiple instances of the digital assistant” and “process 900 for delegating tasks by a digital assistant”; Phipps, ¶¶ [0248], [0281]): executing a first instance of an automated assistant... at least in part on a first computing device operated by a user (Process 800 and 900 are “performed, for example, using one or more electronic devices implementing a digital assistant.”; Phipps, ¶¶ [0281]); while in the inactive state, receiving, via one or more microphones of the first computing device, audio data that captures a spoken utterance of the user (“At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices {receiving, via one or more microphones of the first computing device...}, a natural-language speech input indicative of a user request to a digital assistant operating on the first device {audio data that captures a spoken utterance of the user}.”; Phipps, ¶¶ [0282]); processing the audio data using a machine learning model to generate a predicted output that indicates a probability of one or more hotwords being present in the audio data (the system receives “a natural-language speech input indicative of a user request” where the audio processing of the speech input can be performed by one or more ASR systems where “each ASR system can include one or more speech recognition models (e.g., acoustic models and/or language models)…{processing the audio data...}” which may be “Deep Neural Network Models {...using a machine learning model...}” and “process the extracted representative features of the front-end speech pre-processor to produce intermediate recognitions results {...to generate a predicted output that indicates a probability...} (e.g., phonemes, phonemic strings, and sub-words {...of one or more hotwords being present in the audio data})” which can be “candidate text representations... [which] may be assigned a maximum speech recognition confidence score”; Phipps, ¶¶ [0282], [0215], [0284]); determining that the predicted output satisfies a threshold that is indicative of the one or more hotwords being present in the audio data (“...and ultimately, text recognition results (e.g., words, word strings, or sequence of tokens).” where text recognition results indicate that the ASR system concluded that the intermediate recognition results {the predicted output} are the most likely recognition result {satisfies a threshold...} and that the intermediate recognition result represents the spoken output from the user” and from which “the electronic device derives a task based on the natural-language speech input” {...is indicative of the one or more hotwords being present in the audio data}.; Phipps, ¶¶ [0215], [0283]); in response to determining that the predicted output satisfies the threshold, performing arbitration with at least one other computing device (“At block 906, the electronic device identifies, based on the derived task {in response to determining that the predicted output satisfies the threshold...}, a second device of the plurality of devices… as part of the task delegation process {...performing arbitration with at least one other computing device}”; Phipps, ¶¶ [0287]) that is executing at least in part at least one other instance of the automated assistant (the second device is part of the “one or more electronic devices implementing a digital assistant,” described with reference to process 900.; Phipps, ¶¶ [0287], [0281]); and in response to performing arbitration with the at least one other computing device, initiating synchronization of user data or configuration data (“At block 908, the electronic device causes the second device to perform the derived task. In some examples, the electronic device sends data corresponding to the derived task to the second device {initiating synchronization...}” where the data can include “an identification of the derived task (e.g., sending a message using Messaging Service X) {configuration data} and one or more parameters (e.g., content of the message, John as the recipient).” As “user data and models 231 include... user-specified name pronunciations [and] data from the user’s electronic address book,” the data regarding the communication with a specified recipient is user data.; Phipps, ¶¶ [0288], [0290], [0291], [0083]) between the first instance of the automated assistant on the first computing device and the at least one other instance of the automated assistant on the at least one other computing device (the “data corresponding to the derived task” can be received by “the second device {... and the at least one other instance of the automated assistant on the at least one other computing device}... from the first device (e.g., via a server device) {between the first instance of the automated assistant on the first computing device...}.”; Phipps, ¶¶ [0291], [0294]), the user data comprising data that is based on one or more interactions… (“User data and models 231 include various data {the user data comprising data...} associated with the user (e.g., user-specific vocabulary data, user preference data, user-specified name pronunciations, data from the user’s electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant {...that is based on one or more interactions with the user at the first computing device}.”; Phipps, ¶¶ [0083]), the one or more interactions occurring prior to the receiving of the audio data. (“User data 748 includes... user’s contact list...to supplement the information contained in the user input” where the phrase “to supplement information contained in the user input” implicitly discloses that the user data is derived from one or more interactions occurring prior to the receiving of the audio data.; Phipps, ¶¶ [0232]). However, Phipps fails to expressly recite executing a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user, the user data comprising data that is based on one or more interactions with the user at the first computing device, and the one or more interactions occurring prior to the receiving of the audio data.
Sharifi teaches systems and methods for hotword detection in the presence of multiple listening devices. (Sharifi, ¶ [0017]). Regarding claim 1, Sharifi teaches executing a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user (“system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110 {executing a first instance of an automated assistant... at least in part on a first computing device operated by a user}” and as “receiving a hotword may cause the computing devices that receive the hotword to activate from a sleep state,” prior to receiving a hotword, computing devices 106, 108, and 110 are in a sleep state {inactive state}.; Sharifi, ¶¶ [0018], [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps to incorporate the teachings of Sharifi to include executing a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user. The selection of particular devices to react to a hotword , based on the likely intention of the user, can reduce unintended activation of listening devices, reduce power consumption, and improve user experience, as recognized by Sharifi. (Sharifi, ¶ [0017] ). However, Phipps and Sharifi fail to expressly recite the user data comprising data that is based on one or more interactions with the user at the first computing device, and the one or more interactions occurring prior to the receiving of the audio data.
Van Kommer teaches systems and methods for “personalizing services of service providers.” (Van Kommer, ¶ [0002]). Regarding claim 1, Van Kommer teaches the user data comprising data that is based on one or more interactions with the user at the first computing device (the models “may be... dependent on demographic and/or contextual data relating to said user, possibly including data retrieved from questionnaires, and/or on topics semantically extracted from dialogues of said user or from other interactions with his device.”; Van Kommer, ¶¶ [0035]), the one or more interactions occurring prior to the receiving of the audio data (“dialogues of said user… with his device” includes both past and present dialogues, where past dialogues with the user’s device are at least one of the one or more interactions occurring prior to the receiving of the audio data.; Van Kommer, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, to incorporate the teachings of Van Kommer to include the user data comprising data that is based on one or more interactions with the user at the first computing device, and the one or more interactions occurring prior to the receiving of the audio data. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 2, the rejection of claim 1 is incorporated. Phipps further discloses further comprising, prior to initiating synchronization of the user data or the configuration data (“Despite the foregoing, the present disclosure also contemplates embodiments in which users selectively block the use of, or access to, personal information data,” where “block[ing] the use of…[user data]” occurs prior to synchronization of the user data; Phipps, ¶¶ [0309]), determining that permission has been received from the user to perform synchronization of the user data or the configuration data between the first instance of the automated assistant on the first computing device and the at least one other instance of the automated assistant on the at least one other computing device (“Despite the foregoing, the present disclosure also contemplates embodiments in which users selectively block the use of, or access to, personal information data,” where the user selection regarding access the personal information data {user data} is determining that permission has been received from the user to perform synchronization.; Phipps, ¶¶ [0309]).

Regarding claim 6, the rejection of claim 1 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fail(s) to expressly recite wherein the user data that is synchronized comprises a personalized hotword model, a personalized speech recognition model, or a personalized query interpretation model.
The relevance of Van Kommer is described above with relation to claim 1. Regarding claim 6, Van Kommer teaches wherein the user data that is synchronized comprises a personalized hotword model (Discloses synchronization between user end devices where language models are “adapted, converted and/or otherwise optimized... to improve them using knowledge available in the pervasive platform, including possibly knowledge retrieved from models of other users {wherein the user data that is synchronized comprises...}.” In one example, “one user 1 using one or several user end devices” with the language and/or speech models loaded into the user end devices and “then locally adapted to the user’s speech and/or language, using output from the speech recognition system {...a personalized...},” where language models can include personalized hotword models (e.g., as explained with relation to city names); Van Kommer, ¶¶ [0039], [0031], [0037], [0024]), a personalized speech recognition model (user personalized speech models includes “the speech acoustic models, i.e. models for the phonemes or triphones of the speech signal {a personalized speech recognition model},” where the speech models are personalized.; Van Kommer, ¶¶ [0024]), or a personalized query interpretation model (Language models include a dialogue manager, where in the language models are personalized {a personalized query interpretation model}; Van Kommer, ¶¶ [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Van Kommer to include wherein the user data that is synchronized comprises a personalized hotword model, a personalized speech recognition model, or a personalized query interpretation model. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 7, the rejection of claim 1 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fail(s) to expressly recite wherein the user data that is synchronized comprises recently issued queries of the user.
The relevance of Van Kommer is described above with relation to claim 1. Regarding claim 7, Van Kommer teaches wherein the user data that is synchronized comprises recently issued queries of the user (the system “may initiate updating of the speech models stored in the user’s device at any time {wherein the user data that is synchronized...}” and the models “context-dependent language models may be downloaded, depending on the application or service currently used by the user 1, or on topics semantically extracted from recent dialogues or other interactions of the user {...comprises recently issued queries of the user}.”; Van Kommer, ¶¶ [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to further incorporate the teachings of Van Kommer to include wherein the user data that is synchronized comprises recently issued queries of the user. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 8, the rejection of claim 1 is incorporated. Phipps further discloses wherein the user data that is synchronized comprises preferences of the user (“User data and models 231 include various data associated with the user (e.g., … user preference data)”; Phipps, ¶¶ [0083]).

Regarding claim 10, the rejection of claim 1 is incorporated. Phipps further discloses wherein the user data comprises data that is selected for synchronization (“In some examples, identifying the second device comprises determining whether the first device meets a predetermined condition of the derived task.” wherein the second device receives “from the electronic device data corresponding to the derived task”; Phipps, ¶¶ [0288]) based on capabilities of each of the first computing device and the at least one other computing device (In some examples, “after receiving from the electronic device data corresponding to the derived task, the second device determines that additional information is needed to perform the task.” wherein the first device provides further user data for synchronization to the second device based on the capability of the electronic device to resolve the query from the second device {based on capabilities of each of the first computing device...} and capability of the second device to perform the derived task based on the derived task and data corresponding to the derived task {...and the at least one other computing device}.; Phipps, ¶¶ [0292]).

Regarding claim 11, the rejection of claim 1 is incorporated. Phipps further discloses wherein the configuration data that is synchronized comprises settings of the first computing device or settings of the at least one other computing device (Discloses “updating settings of a first instance of the digital assistant (e.g., on a first electronic device) based on data corresponding to a second instance of the digital assistant (e.g., on a second electronic device)”; Phipps, ¶¶ [0013]).

Regarding claim 12, Phipps discloses A computer program product comprising one or more computer-readable storage media having program instructions collectively stored on the one or more computer- readable storage media (“memory 702, or the computer-readable storage media of memory 702, stores instructions for performing the processes described below. One or more processors 704 execute these programs, modules, and instructions, and reads/writes from/to the data structures.”; Phipps, ¶¶ [0207]), the program instructions executable to (devices and systems described with reference to “process 800 for synchronizing multiple instances of the digital assistant” and “process 900 for delegating tasks by a digital assistant”; Phipps, ¶¶ [0248], [0281]): execute a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user and execute a second instance of the automated assistant in the inactive state at least in part on a second computing device operated by the user (process 800 and 900 are “performed, for example, using one or more electronic devices implementing a digital assistant” where; Phipps, ¶¶ [0281]); determine that the… predicted output satisfies a… threshold that is indicative of the one or more… hotwords being present in the audio data… (“...and ultimately, text recognition results (e.g., words, word strings, or sequence of tokens).” where text recognition results indicate that the ASR system concluded that the intermediate recognition results {the predicted output} are the most likely recognition result {satisfies a threshold...} and that the intermediate recognition result represents the spoken output from the user” and from which “the electronic device derives a task based on the natural-language speech input” {...is indicative of the one or more hotwords being present in the audio data}.; Phipps, ¶¶ [0215], [0283]) in response to determining that the… predicted output satisfies the… threshold, perform arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device (“At block 906, the electronic device identifies, based on the derived task {in response to determining that the predicted output satisfies the threshold...}, a second device of the plurality of devices… as part of the task delegation process” where the second device is part of the “one or more electronic devices implementing a digital assistant,” {...performing arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device }”; Phipps, ¶¶ [0287], [0281]); and in response to performing arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device (“At block 908, the electronic device causes the second device to perform the derived task. In some examples, the electronic device sends data corresponding to the derived task to the second device {initiating synchronization...}” where the data can include “an identification of the derived task (e.g., sending a message using Messaging Service X) {configuration data} and one or more parameters (e.g., content of the message, John as the recipient).” As “user data and models 231 include... user-specified name pronunciations [and] data from the user’s electronic address book,” the data regarding the communication with a specified recipient is user data.; Phipps, ¶¶ [0288], [0290], [0291], [0083]) initiate synchronization of user data or configuration data between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device (the “data corresponding to the derived task” can be received by “the second device {... and the at least one other instance of the automated assistant on the at least one other computing device}... from the first device (e.g., via a server device) {between the first instance of the automated assistant on the first computing device...}.”; Phipps, ¶¶ [0291], [0294]), the user data comprising data based on one or more interactions… (“User data and models 231 include various data {the user data comprising data...} associated with the user (e.g., user-specific vocabulary data, user preference data, user-specified name pronunciations, data from the user’s electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant {...that is based on one or more interactions with the user at the first computing device}.”; Phipps, ¶¶ [0083]) prior to the receiving of the... audio data (“User data 748 includes... user’s contact list...to supplement the information contained in the user input” where the phrase “to supplement information contained in the user input” implicitly discloses that the user data is derived from one or more interactions occurring prior to the receiving of the audio data.; Phipps, ¶¶ [0232]). However, Phipps fails to expressly recite while in the inactive state, receive, via one or more microphones of the first computing device, first audio data and receive, via one or more microphones of the second computing device, second audio data, the first audio data and the second audio data each capturing a spoken utterance of the user; process, at the first computing device, the first audio data received via the one or more microphones of the first computing device to generate a first predicted output that indicates a probability of one or more synchronization hotwords being present in the first audio data received via the one or more microphones of the first computing device; process, at the second computing device, the second audio data received via the one or more microphones of the second computing device to generate a second predicted output that indicates a probability of the one or more synchronization hotwords being present in the second audio data received via the one or more microphones of the second computing device; determine that the first predicted output satisfies a first threshold that is indicative of the one or more synchronization hotwords being present in the first audio data and that the second predicted output satisfies a second threshold that is indicative of the one or more synchronization hotwords being present in the second audio data; in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold, perform arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device, the user data comprising data based on one or more interactions with the user at the first computing device prior to the receiving of the first audio data and data based on one or more interactions with the user at the second computing device prior to the receiving of the second audio data.
The relevance of Sharifi is described above with relation to claim 1. Regarding claim 12, Sharifi teaches while in the inactive state, receive, via one or more microphones of the first computing device, first audio data and receive, via one or more microphones of the second computing device, second audio data (“system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110 {receive, via one or more microphones of the first computing device, first audio data and receive, via one or more microphones of the second computing device, second audio data}” and as “receiving a hotword may cause the computing devices that receive the hotword to activate from a sleep state,” prior to receiving a hotword, computing devices 106, 108, and 110 are in a sleep state {inactive state}.; Sharifi, ¶¶ [0018]), the first audio data and the second audio data each capturing a spoken utterance of the user (“The computing devices 106, 108, and 110 process the utterance 104 to determine a likelihood that the utterance 104 includes a hotword.”; Sharifi, ¶¶ [0018]); process, at the first computing device, the first audio data received via the one or more microphones of the first computing device to generate a first predicted output that indicates a probability of one or more synchronization hotwords being present in the first audio data received via the one or more microphones of the first computing device (The computing device 106 “process[es] the utterance 104 {...process, at the first computing device, the first audio data...}” which is “detected by microphones of computing device 106,{...received via the one or more microphones of the first computing device...}” to determine a likelihood {...to generate a first predicted output that indicates a probability...} that the utterance 104 includes a hotword {...of one or more synchronization hotwords being present in the first audio data received via the one or more microphones of the first computing device},”; Sharifi, ¶¶ [0018]); process, at the second computing device, the second audio data received via the one or more microphones of the second computing device to generate a second predicted output that indicates a probability of the one or more synchronization hotwords being present in the second audio data received via the one or more microphones of the second computing device (The computing device 108 “process[es] the utterance 104 {...process, at the second computing device, the first audio data...}” which is “detected by microphones of computing device 108,{...received via the one or more microphones of the second computing device...}” to determine a likelihood {...to generate a second predicted output that indicates a probability...} that the utterance 104 includes a hotword {...of one or more synchronization hotwords being present in the second audio data received via the one or more microphones of the second computing device},”; Sharifi, ¶¶ [0018]); determine that the first predicted output satisfies a first threshold that is indicative of the one or more synchronization hotwords being present in the first audio data (“The hotworder compares the processed audio data to known hotword data and computes a confidence score that indicates the likelihood that the utterance 104 corresponds to a hotword {determine that the first predicted output...}” where “each computing device transmits a respective confidence score data packet to the other computing devices in the device group” when “the confidence score satisfies a hotword score threshold {satisfies a first threshold that is indicative of the one or more synchronization hotwords being present in the first audio data}.”; Sharifi, ¶¶ [0022]-[0024]) and that the second predicted output satisfies a second threshold that is indicative of the one or more synchronization hotwords being present in the second audio data (“The hotworder compares the processed audio data to known hotword data and computes a confidence score that indicates the likelihood that the utterance 104 corresponds to a hotword {determine that the second predicted output...}” where “each computing device transmits a respective confidence score data packet to the other computing devices in the device group” when “the confidence score satisfies a hotword score threshold {satisfies a second threshold that is indicative of the one or more synchronization hotwords being present in the second audio data}.”; Sharifi, ¶¶ [0022]-[0024]); in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold, perform arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device (“Each computing device uses a score comparer to compare the hotword confidence scores that the computing device has received,” where the comparison only occurs between device which satisfy their respective threshold {in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold} and “the computing device that determines that its own hotword confidence score is the highest initiates speech recognition on speech data the follows the hotword utterance {perform arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device}”; Sharifi, ¶¶ [0025]-[0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps to incorporate the teachings of Sharifi to include while in the inactive state, receive, via one or more microphones of the first computing device, first audio data and receive, via one or more microphones of the second computing device, second audio data, the first audio data and the second audio data each capturing a spoken utterance of the user; process, at the first computing device, the first audio data received via the one or more microphones of the first computing device to generate a first predicted output that indicates a probability of one or more synchronization hotwords being present in the first audio data received via the one or more microphones of the first computing device; process, at the second computing device, the second audio data received via the one or more microphones of the second computing device to generate a second predicted output that indicates a probability of the one or more synchronization hotwords being present in the second audio data received via the one or more microphones of the second computing device; determine that the first predicted output satisfies a first threshold that is indicative of the one or more synchronization hotwords being present in the first audio data and that the second predicted output satisfies a second threshold that is indicative of the one or more synchronization hotwords being present in the second audio data; in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold, perform arbitration between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device. The selection of particular devices to react to a hotword, based on the likely intention of the user, can reduce unintended activation of listening devices, reduce power consumption, and improve user experience, as recognized by Sharifi. (Sharifi, ¶ [0017] ). However, Phipps and Sharifi fail to expressly recite the user data comprising data based on one or more interactions with the user at the first computing device prior to the receiving of the first audio data and data based on one or more interactions with the user at the second computing device prior to the receiving of the second audio data.
The relevance of Van Kommer is described above with relation to claim 1. Regarding claim 12, Van Kommer teaches the user data comprising data based on one or more interactions with the user at the first computing device prior to the receiving of the first audio data (with reference to “user’s end device 10 {the first computing device}, 11, 12 or 13” the models “may be... dependent on demographic and/or contextual data relating to said user, possibly including data retrieved from questionnaires, and/or on topics semantically extracted from dialogues of said user or from other interactions with his device” and “dialogues of said user… with his device” includes both past and present dialogues, where past dialogues with the user’s devices are at least one of the one or more interactions at the first computing device occurring prior to the receiving of the first audio data.; Van Kommer, ¶¶ [0035]) and data based on one or more interactions with the user at the second computing device prior to the receiving of the second audio data (with reference to “user’s end device 10, 11 {the second computing device}, 12 or 13” the models “may be... dependent on demographic and/or contextual data relating to said user, possibly including data retrieved from questionnaires, and/or on topics semantically extracted from dialogues of said user or from other interactions with his device” and “dialogues of said user… with his device” includes both past and present dialogues, where past dialogues with the user’s device are at least one of the one or more interactions at the second computing device occurring prior to the receiving of the second audio data.; Van Kommer, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, to incorporate the teachings of Van Kommer to include the user data comprising data based on one or more interactions with the user at the first computing device prior to the receiving of the first audio data and data based on one or more interactions with the user at the second computing device prior to the receiving of the second audio data. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 13, the rejection of claim 12 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fail(s) to expressly recite wherein the program instructions are further executable to transition the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device into an active state, in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold
The relevance of Sharifi is described above with relation to claim 1. Regarding claim 13, Sharifi teaches wherein the program instructions are further executable to transition the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device into an active state (“system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110 {wherein the program instructions are further executable to...}” where the computing device 106 can “activate from a sleep state {...transition the first instance of the automated assistant on the first computing device...}” and the computing device 108 can “activate from a sleep state {and the second instance of the automated assistant on the second computing device into an active state}”.; Sharifi, ¶¶ [0018], [0027]) in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold (“receiving a hotword [at computing devices 106, 108, and 110] may cause the computing devices that receive the hotword to activate from a sleep state,” where determination of receipt of the hotword is based on a threshold.; Sharifi, ¶¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to further incorporate the teachings of Sharifi to include wherein the program instructions are further executable to transition the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device into an active state, in response to determining that the first predicted output satisfies the first threshold and the second predicted output satisfies the second threshold. The selection of particular devices to react to a hotword, based on the likely intention of the user, can reduce unintended activation of listening devices, reduce power consumption, and improve user experience, as recognized by Sharifi. (Sharifi, ¶ [0017] ).

Regarding claim 14, the rejection of claim 12 is incorporated. Phipps further discloses wherein the program instructions are further executable to, prior to initiating synchronization of the user data (“Despite the foregoing, the present disclosure also contemplates embodiments in which users selectively block the use of, or access to, personal information data,” where “block[ing] the use of…[user data]” occurs prior to synchronization of the user data; Phipps, ¶¶ [0309]), determine that permission has been received from the user to perform synchronization of the user data between the first instance of the automated assistant on the first computing device and the second instance of the automated assistant on the second computing device (“Despite the foregoing, the present disclosure also contemplates embodiments in which users selectively block the use of, or access to, personal information data,” where the user selection regarding accessing the personal information data {user data} is determining that permission has been received from the user to perform synchronization.; Phipps, ¶¶ [0309]).

Regarding claim 17, Phipps discloses A system comprising: a processor, a computer-readable memory, one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media (“memory 702, or the computer-readable storage media of memory 702, stores instructions for performing the processes described below. One or more processors 704 execute these programs, modules, and instructions, and reads/writes from/to the data structures.”; Phipps, ¶¶ [0207]), the program instructions executable to (devices and systems described with reference to “process 800 for synchronizing multiple instances of the digital assistant” and “process 900 for delegating tasks by a digital assistant”; Phipps, ¶¶ [0248], [0281]): execute a first instance of an automated assistant... at least in part on a first computing device operated by a user (Process 800 and 900 are “performed, for example, using one or more electronic devices implementing a digital assistant.”; Phipps, ¶¶ [0281]); while in the inactive state, receiving, via one or more microphones of the first computing device, audio data that captures a spoken utterance of the user (“At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices {receiving, via one or more microphones of the first computing device...}, a natural-language speech input indicative of a user request to a digital assistant operating on the first device {audio data that captures a spoken utterance of the user}.”; Phipps, ¶¶ [0282]); process the audio data using a machine learning model to generate a predicted output that indicates a probability of one or more hotwords being present in the audio data (the system receives “a natural-language speech input indicative of a user request” where the audio processing of the speech input can be performed by one or more ASR systems where “each ASR system can include one or more speech recognition models (e.g., acoustic models and/or language models)…{processing the audio data...}” which may be “Deep Neural Network Models {...using a machine learning model...}” and “process the extracted representative features of the front-end speech pre-processor to produce intermediate recognitions results {...to generate a predicted output that indicates a probability...} (e.g., phonemes, phonemic strings, and sub-words {...of one or more hotwords being present in the audio data})” which can be “candidate text representations... [which] may be assigned a maximum speech recognition confidence score”; Phipps, ¶¶ [0282], [0215], [0284]); determine that the predicted output satisfies a threshold that is indicative of the one or more hotwords being present in the audio data (“...and ultimately, text recognition results (e.g., words, word strings, or sequence of tokens)” where text recognition results indicate that the ASR system concluded that the intermediate recognition results {the predicted output} are the most likely recognition result {satisfies a threshold...} and that the intermediate recognition result represents the spoken output from the user” and from which “the electronic device derives a task based on the natural-language speech input” {...is indicative of the one or more hotwords being present in the audio data}.; Phipps, ¶¶ [0215], [0283]); in response to determining that the predicted output satisfies the threshold, identify at least one other computing device executing at least in part at least one other instance of the automated assistant (“At block 906, the electronic device identifies, based on the derived task {in response to determining that the predicted output satisfies the threshold...}, a second device of the plurality of devices… as part of the task delegation process {... identify at least one other computing device }” where the second device is part of the “one or more electronic devices implementing a digital assistant,” described with reference to process 900 {…executing at least in part at least one other instance of the automated assistant}; Phipps, ¶¶ [0287], [0281]), the at least one other computing device also having received the audio data (“the second device” can be “within physical proximity with the user to detect the natural-language speech input.”; Phipps, ¶¶ [0287]), and in response to identifying the at least one other computing device, initiate synchronization of user data or configuration data (“At block 908, the electronic device causes the second device to perform the derived task. In some examples, the electronic device sends data corresponding to the derived task to the second device {initiating synchronization...}” where the data can include “an identification of the derived task (e.g., sending a message using Messaging Service X) {configuration data} and one or more parameters (e.g., content of the message, John as the recipient).” As “user data and models 231 include... user-specified name pronunciations [and] data from the user’s electronic address book,” the data regarding the communication with a specified recipient is user data.; Phipps, ¶¶ [0288], [0290], [0291], [0083]) between the first instance of the automated assistant on the first computing device and the at least one other instance of the automated assistant on the at least one other computing device (the “data corresponding to the derived task” can be received by “the second device {... and the at least one other instance of the automated assistant on the at least one other computing device}... from the first device (e.g., via a server device) {between the first instance of the automated assistant on the first computing device...}.”; Phipps, ¶¶ [0291], [0294]), the user data comprising data that is based on one or more interactions… (“User data and models 231 include various data {the user data comprising data...} associated with the user (e.g., user-specific vocabulary data, user preference data, user-specified name pronunciations, data from the user’s electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant {...that is based on one or more interactions with the user at the first computing device}.”; Phipps, ¶¶ [0083]) prior to the receiving of the audio data. (“User data 748 includes... user’s contact list...to supplement the information contained in the user input” where the phrase “to supplement information contained in the user input” implicitly discloses that the user data is derived from one or more interactions occurring prior to the receiving of the audio data.; Phipps, ¶¶ [0232]). However, Phipps fails to expressly recite execute a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user, the user data comprising data that is based on one or more interactions with the user at the first computing device prior to the receiving of the audio data.
The relevance of Sharifi is described above with relation to claim 1. Regarding claim 17, Sharifi teaches execute a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user (“system 100 illustrates a user 102 speaking an utterance 104 that is detected by microphones of computing devices 106, 108, and 110 {executing a first instance of an automated assistant... at least in part on a first computing device operated by a user}” and as “receiving a hotword may cause the computing devices that receive the hotword to activate from a sleep state,” prior to receiving a hotword, computing devices 106, 108, and 110 are in a sleep state {inactive state}.; Sharifi, ¶¶ [0018], [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps to incorporate the teachings of Sharifi to include executing a first instance of an automated assistant in an inactive state at least in part on a first computing device operated by a user. The selection of particular devices to react to a hotword , based on the likely intention of the user, can reduce unintended activation of listening devices, reduce power consumption, and improve user experience, as recognized by Sharifi. (Sharifi, ¶ [0017] ). However, Phipps and Sharifi fail to expressly recite the user data comprising data that is based on one or more interactions with the user at the first computing device, and the one or more interactions occurring prior to the receiving of the audio data.
The relevance of Van Kommer is described above with relation to claim 1. Regarding claim 17, Van Kommer teaches the user data comprising data that is based on one or more interactions with the user at the first computing device (the models “may be... dependent on demographic and/or contextual data relating to said user, possibly including data retrieved from questionnaires, and/or on topics semantically extracted from dialogues of said user or from other interactions with his device.”; Van Kommer, ¶¶ [0035]) prior to the receiving of the audio data (“dialogues of said user… with his device” includes both past and present dialogues, where past dialogues with the user’s device are at least one of the one or more interactions occurring prior to the receiving of the audio data.; Van Kommer, ¶¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, to incorporate the teachings of Van Kommer to include the user data comprising data that is based on one or more interactions with the user at the first computing device prior to the receiving of the audio data. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 18, the rejection of claim 17 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fail(s) to expressly recite wherein the user data that is synchronized comprises a personalized hotword model, a personalized speech recognition model, or a personalized query interpretation model.
The relevance of Van Kommer is described above with relation to claim 1. Regarding claim 18, Van Kommer teaches wherein the user data that is synchronized comprises a personalized hotword model (Discloses synchronization between user end devices where language models are “adapted, converted and/or otherwise optimized... to improve them using knowledge available in the pervasive platform, including possibly knowledge retrieved from models of other users {wherein the user data that is synchronized comprises...}.” In one example, “one user 1 using one or several user end devices” with the language and/or speech models loaded into the user end devices and “then locally adapted to the user’s speech and/or language, using output from the speech recognition system {...a personalized...},” where language models can include personalized hotword models (e.g., as explained with relation to city names); Van Kommer, ¶¶ [0039], [0031], [0037], [0024]), a personalized speech recognition model (user personalized speech models includes “the speech acoustic models, i.e. models for the phonemes or triphones of the speech signal {a personalized speech recognition model},” where the speech models are personalized.; Van Kommer, ¶¶ [0024]), or a personalized query interpretation model (Language models include a dialogue manager, where in the language models are personalized {a personalized query interpretation model}; Van Kommer, ¶¶ [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Van Kommer to include wherein the user data that is synchronized comprises a personalized hotword model, a personalized speech recognition model, or a personalized query interpretation model. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 19, the rejection of claim 17 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fail(s) to expressly recite wherein the user data that is synchronized comprises recently issued queries of the user.
The relevance of Van Kommer is described above with relation to claim 1. Regarding claim 19, Van Kommer teaches wherein the user data that is synchronized comprises recently issued queries of the user (the system “may initiate updating of the speech models stored in the user’s device at any time {wherein the user data that is synchronized...}” and the models “context-dependent language models may be downloaded, depending on the application or service currently used by the user 1, or on topics semantically extracted from recent dialogues or other interactions of the user {...comprises recently issued queries of the user}.”; Van Kommer, ¶¶ [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to further incorporate the teachings of Van Kommer to include wherein the user data that is synchronized comprises recently issued queries of the user. The systems and methods described in Van Kommer fulfill the recognized need to “build and to maintain user profiles with… information about the interests, preferences and habits of each user,” without cumbersome questionnaires affecting the end user experience. (Van Kommer, ¶ [0004], [0010]).

Regarding claim 20, the rejection of claim 17 is incorporated. Phipps further discloses wherein the user data that is synchronized comprises preferences of the user (“User data and models 231 include various data associated with the user (e.g., … user preference data)”; Phipps, ¶¶ [0083]).

Claims 3-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps, Sharifi, and Van Kommer as applied to claims 1 and 12 above, and further in view of Non-Patent Literature to Karakaya (C. Karakaya, H. Toğuç, R. S. Kuzu and A. H. Büyüklü, “Survey of Cross Device Matching Approaches with a Case Study on a Novel Database,” 2018 3rd International Conference on Computer Science and Engineering (UBMK), 2018, pp. 139-144, doi: 10.1109/UBMK.2018.8566307, hereinafter Karakaya).

Regarding claim 3, the rejection of claim 1 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. Phipps further discloses further comprising, prior to initiating synchronization of the user data or the configuration data... [determining that the devices are associated with the same user] (“At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device... [and] each of the plurality of devices is associated with the same user,” where task generation and device selection, at blocks 904 and 906 respectively, are predicated on the devices being associated with the same user at block 902.; Phipps, ¶¶ [0282]). However, Phipps fails to expressly recite [wherein determining that the devices are associated with the same user comprises] determining that there is a match between registered user profiles stored on each of the first computing device and the at least one other computing device.
Karakaya teaches systems and methods for cross device matching. (Karakaya, pg. 140, para. 1). Regarding claim 3, Karakaya teaches [wherein determining that the devices are associated with the same user comprises] determining that there is a match between registered user profiles (presents a survey of cross-device matching approaches including deterministic matching, where “deterministic matches are generally accomplished by finding one-to-one identity with the assistance of following attributes: (i) e-mail address, (ii) phone number, (iii) device ID, (iv) cookie, set by the advertiser or its agents, and (v) PII, known only by advertiser or its agents.”; Karakaya, ¶¶ pg. 141, para 1) stored on each of the first computing device and the at least one other computing device (“cross device matching” is defined as “the act of targeting individuals across multiple devices...by correlating information collected from the separate devices” as such, “deterministic matches [for cross device matching]... by finding one-to-one identity” is implicitly disclosed as being stored on each of the first computing device and the at least one other computing device (i.e., one-to-one identity between profiles stored on computing devices).; Karakaya, ¶¶ pg. 139, para 2, pg. 141, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Karakaya to include [wherein determining that the devices are associated with the same user comprises] determining that there is a match between registered user profiles stored on each of the first computing device and the at least one other computing device. “Tracking the relations among these devices has become a key component for personalized targeting of their users,” which allows for a “user-centric experience on the online domains,” as recognized by Karakaya. (Karakaya, Abstract).

Regarding claim 4, the rejection of claim 1 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. Phipps further discloses further comprising, prior to initiating synchronization of the user data or the configuration data... [determining that the devices are associated with the same user] (“At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device... [and] each of the plurality of devices is associated with the same user,” where task generation and device selection, at blocks 904 and 906 respectively, are predicated on the devices being associated with the same user at block 902.; Phipps, ¶¶ [0282]). However, Phipps fails to expressly recite [wherein determining that the devices are associated with the same user comprises] determining that there is a match between an attribute of the user that is identified as a joint secret and stored on each of the first computing device and the at least one other computing device.
The relevance of Karakaya is described above with relation to claim 3. Regarding claim 4, Karakaya teaches [wherein determining that the devices are associated with the same user comprises] determining that there is a match between an attribute of the user that is identified as a joint secret (presents a survey of cross-device matching approaches including deterministic matching, where “deterministic matches are generally accomplished by finding one-to-one identity {determining that there is a match...} with the assistance of following attributes: (i) e-mail address, (ii) phone number, (iii) device ID, (iv) cookie, set by the advertiser or its agents, and (v) PII, known only by advertiser or its agents. {...between an attribute of the user that is identified as a joint secret...}”; Karakaya, ¶¶ pg. 141, para 1) and stored on each of the first computing device and the at least one other computing device (“cross device matching” is defined as “the act of targeting individuals across multiple devices...by correlating information collected from the separate devices” as such, “deterministic matches [for cross device matching]... by finding one-to-one identity” is implicitly disclosed as being stored on each of the first computing device and the at least one other computing device (i.e., one-to-one identity between profiles stored on computing devices).; Karakaya, ¶¶ pg. 139, para 2, pg. 141, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Karakaya to include [wherein determining that the devices are associated with the same user comprises] determining that there is a match between an attribute of the user that is identified as a joint secret and stored on each of the first computing device and the at least one other computing device. “Tracking the relations among these devices has become a key component for personalized targeting of their users,” which allows for a “user-centric experience on the online domains,” as recognized by Karakaya. (Karakaya, Abstract).

Regarding claim 5, the rejection of claim 4 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fails to expressly recite wherein the joint secret is based on a date of birth of the user, an email address of the user, a phone number of the user, or preferences of the user.
The relevance of Karakaya is described above with relation to claim 3. Regarding claim 5, Karakaya teaches wherein the joint secret is based on a date of birth of the user (The “attributes {the joint secret}:” for deterministic cross-device matching can include “(v) PII” where personally identifiable information includes a date of birth of the user; Karakaya, ¶¶ pg. 141, para 1), an email address of the user (The “attributes {the joint secret}:” can further include “(i) e-mail address [of the user]”; Karakaya, ¶¶ pg. 141, para 1), a phone number of the user (The “attributes {the joint secret}:” can further include “(ii) phone number [of the user]”; Karakaya, ¶¶ pg. 141, para 1), or preferences of the user. (Further discloses cross-device tracking through probabilistic features, which can include “one or more behavioural patterns [of the user]” such as “content... or contextual info of reached website and applications [by the user]” which are preferences of the user.; Karakaya, ¶¶ pg. 141, para 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Karakaya to include wherein the joint secret is based on a date of birth of the user, an email address of the user, a phone number of the user, or preferences of the user. “Tracking the relations among these devices has become a key component for personalized targeting of their users,” which allows for a “user-centric experience on the online domains,” as recognized by Karakaya. (Karakaya, Abstract).


Regarding claim 15, the rejection of claim 12 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. Phipps further discloses wherein the program instructions are further executable to, prior to initiating synchronization of the user data... [to determine that the devices are associated with the same user] (“At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device... [and] each of the plurality of devices is associated with the same user,” where task generation and device selection, at blocks 904 and 906 respectively, are predicated on the devices being associated with the same user at block 902.; Phipps, ¶¶ [0282]). However, Phipps fails to expressly recite [wherein to determine that the devices are associated with the same user comprises] determine that there is a match between registered user profiles stored on each of the first computing device and the second computing device.
The relevance of Karakaya is described above with relation to claim 3. Regarding claim 15, Karakaya teaches [wherein to determine that the devices are associated with the same user comprises] determine that there is a match between registered user profiles (presents a survey of cross-device matching approaches including deterministic matching, where “deterministic matches are generally accomplished by finding one-to-one identity with the assistance of following attributes: (i) e-mail address, (ii) phone number, (iii) device ID, (iv) cookie, set by the advertiser or its agents, and (v) PII, known only by advertiser or its agents.”; Karakaya, ¶¶ pg. 141, para 1) stored on each of the first computing device and the second computing device (“cross device matching” is defined as “the act of targeting individuals across multiple devices...by correlating information collected from the separate devices” as such, “deterministic matches [for cross device matching]... by finding one-to-one identity” is implicitly disclosed as being stored on each of the first computing device and the at least one other computing device (i.e., one-to-one identity between profiles stored on computing devices).; Karakaya, ¶¶ pg. 139, para 2, pg. 141, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Karakaya to include [wherein to determine that the devices are associated with the same user comprises] determine that there is a match between registered user profiles stored on each of the first computing device and the second computing device. “Tracking the relations among these devices has become a key component for personalized targeting of their users,” which allows for a “user-centric experience on the online domains,” as recognized by Karakaya. (Karakaya, Abstract).

Regarding claim 16, the rejection of claim 12 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. Phipps further discloses wherein the program instructions are further executable to, prior to initiating synchronization of the user data... [determine that the devices are associated with the same user] (“At block 902, the electronic device (e.g., DA server 106) receives, from a first device (e.g., user device 104) of a plurality of devices, a natural-language speech input indicative of a user request to a digital assistant operating on the first device... [and] each of the plurality of devices is associated with the same user,” where task generation and device selection, at blocks 904 and 906 respectively, are predicated on the devices being associated with the same user at block 902.; Phipps, ¶¶ [0282]). However, Phipps fails to expressly recite [wherein to determine that the devices are associated with the same user comprises] determine that there is a match between an attribute of the user that is identified as a joint secret and stored on each of the first computing device and the second computing device.
The relevance of Karakaya is described above with relation to claim 3. Regarding claim 16, Karakaya teaches [wherein to determine that the devices are associated with the same user comprises] determine that there is a match between an attribute of the user that is identified as a joint secret (presents a survey of cross-device matching approaches including deterministic matching, where “deterministic matches are generally accomplished by finding one-to-one identity {determining that there is a match...} with the assistance of following attributes: (i) e-mail address, (ii) phone number, (iii) device ID, (iv) cookie, set by the advertiser or its agents, and (v) PII, known only by advertiser or its agents. {...between an attribute of the user that is identified as a joint secret...}”; Karakaya, ¶¶ pg. 141, para 1) and stored on each of the first computing device and the second computing device (“cross device matching” is defined as “the act of targeting individuals across multiple devices...by correlating information collected from the separate devices” as such, “deterministic matches [for cross device matching]... by finding one-to-one identity” is implicitly disclosed as being stored on each of the first computing device and the at least one other computing device (i.e., one-to-one identity between profiles stored on computing devices).; Karakaya, ¶¶ pg. 139, para 2, pg. 141, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Karakaya to include [wherein to determine that the devices are associated with the same user comprises] determine that there is a match between an attribute of the user that is identified as a joint secret and stored on each of the first computing device and the second computing device. “Tracking the relations among these devices has become a key component for personalized targeting of their users,” which allows for a “user-centric experience on the online domains,” as recognized by Karakaya. (Karakaya, Abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phipps, Sharifi, and Van Kommer as applied to claim 1 above, and further in view of Subramanya (U.S. Pat. App. Pub. No. 2021/0142189, hereinafter Subramanya ).

Regarding claim 9, the rejection of claim 1 is incorporated. Phipps, Sharifi, and Van Kommer disclose all of the elements of the current invention as stated above. However, Phipps fails to expressly recite wherein the user data that is synchronized comprises a private knowledge graph of the user.
Subramanya teaches “systems and methods for proactively predicting user intents in computerized personal agents.” (Subramanya, ¶ [0001]). Regarding claim 9, Subramanya teaches wherein the user data that is synchronized comprises a private knowledge graph of the user (Discloses a “user intent prediction system” which “can continuously update the predictive user intent data model using the user intent data and the contextual data that is collected during use of the system {wherein the user data...comprises a private knowledge graph of the user}.” Further, “the user intent prediction system 108 can also continuously monitor and archive the predictive user intent data model {the user data that is synchronized...}”; Subramanya, ¶¶ [0045]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital assistant systems for synchronization and task delegation of Phipps, as modified by the hotword detection systems of Sharifi, and as modified by the service personalization systems of Van Kommer, to incorporate the teachings of Subramanya to include wherein the user data that is synchronized comprises a private knowledge graph of the user. By “automatically determining and presenting predicted user intents,” a “user's interaction with the personal agent” can be improved and “frustration or an unsatisfactory experience” with the personal agent can be avoided, as recognized by Subramanya. (Subramanya, ¶ [0003], [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faaborg et al. (U.S. Pat. App. Pub. No. 2015/0370531) discloses the use of predetermined audio commands in device arbitration.
Foerster et al. (U.S. Pat. App. Pub. No. 2016/0104483) discloses systems and methods for determining which device should respond to a hotword in a multidevice environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
9/9/2022